— Appeal by defendant from a judgment of the Supreme Court, Kings County (Lodato, J.), rendered October 4,1983, convicting him of robbery in the first degree, upon his plea of guilty, and sentencing him to a term of imprisonment of 2 to 6 years.
Judgment affirmed.
By failing to move to withdraw his plea prior to the imposition of sentence or to vacate the judgment pursuant to CPL 440.10, defendant has not preserved for appellate review any alleged insufficiency in the plea allocution (see, People v Pellegrino, 60 NY2d 636; People v Lowry, 64 AD2d 1136; People v Mattocks, 100 AD2d 944). In any event, an examination of the record reveals that the plea was knowingly and voluntarily entered and properly received by the court (see, People v Harris, 61 NY2d 9; People v Sargent, 100 AD2d 978). Nor was a sentence, of 2 to 6 years’ imprisonment excessive as it was the minimum allowable by statute (Penal Law § 70.02 [2] [a]; [3], [4]). Lazer, J. P., Mangano, O’Connor and Brown, JJ., concur.